Earl Warren: Number 430, Sam Achilli, Petitioner, versus United States of America and Number 834, Sam Achilli versus United States of America. Mr. Atwood.
Peter B. Atwood: Yes, sir. Mr. Chief Justice, may it please the Court. The petitioner in this case was indicted and convicted of willfully and knowingly attempting to evade a large part of his income tax with violation of section 145 (b) of the Internal Revenue Code for the years 1946, 1947 and 1948. The trial court imposed a sentence of two years on each count, which would run concurrently and a $2000 fine on each count or a total of $6000. On appeal to the Seventh Circuit, the Court of Appeals reversed this to the first count for insufficient evidence and sustained as to the remaining two counts for the years 1947 and 1948. A petition for rehearing was filed which was denied wherein in that petition for the first there was raised the question of the overlap of Sections 145 (b) and Section 3616(a) of the Internal Revenue Code. A petition for certiorari was denied on November 19, 1956 and later withdrawn. Subsequent to the denial of petition for certiorari, the case was brought back to the District Court for resentencing under the mandate of the Court of Appeals. At that time, a further motion was filed for correction and reduction of sentence. The substantial -- filed the motion. It was based upon the overlap of section 3616 (a) and 145 (b). The Court denied the motion with respect to the overlap but reduced the sentence to one year on each of the remaining counts to run concurrently and fixed the fine of $1000 on each count to be accumulated or a total of $2000. The matter was brought before the Court of Appeals of the Seventh Circuit and while there, the Court -- this Court was dually -- one on the denial of certiorari and both cases are now before this Court. The contention which we make in this case is that an attempt to evade taxes within the meaning of Section 145 (b) is the same and identical thence provide in Section 3616 (a) to file a false and fraudulent return with intent to defeat and evade the tax. The indictment which was filed against the petitioner in this case alleged that he willfully and knowingly attempted to defeat and he attempted to avoid the -- and evade the payment tax by the filing of a false and fraudulent return. I think the Government admits the identity of the offenses when it states at page 33 of its brief, the following, "In the instant case as in Berra versus United States 351 U.S.131 and indeed almost every case prosecuted under section 145 (b), the proof that the defendant willfully attempted to evade taxes by filing a false return is identical without that required to prove that he filed a false return with intent to evade tax in violation of section 3616 (a). The consequences of that assumption, I've set forth in the -- the main brief, which we filed in this clause to the effect that there is an identity of the offenses and there cannot be a dual offense or double conviction for a misdemeanor and for the penalty. The Government, approximately one week before we are about to file our brief in this case, the time fixed by this Court, made a completely, new position, took a completely new position with respect to section 3616 (a) to the effect that section – that that section did not apply to income taxes. That change of position, I'd like to devote a few minutes to because it seems to me to be quite important with respect to the history of this litigation and of the statutes involved. When this Costello case was before this Court and which it is at this term, the Government admitted that Section 3616 (a) applied to income taxes and stated as a matter fact that it put clearly and therefore it applied to income taxes. The Government in the Dillon case in the Eighth Circuit had argued that 3616 (a) did not applied to income taxes and was successful in securing a ruling by the Eighth Circuit to the effect that 3616 (a) did not apply to income taxes. The Government in its -- our -- our position to -- position for certiorari in that case disavowed holding of the Eighth Circuit and said that 3616 (a) did apply to income taxes. As a matter of fact, it prepared an appendix to a brief in the later cases, one of which was (Inaudible) case which is also pending before this Court, in which it prepared an appendix to that brief and which was send around to the various District Attorneys throughout the United States to be used in what we call boilerplate in cases, the -- involving the same subject. In other words, urging the Court's --
Earl Warren: What did they -- what did they say to their -- their District Attorneys in that regard?
Peter B. Atwood: In this appendix, Your Honors, that -- Mr. Chief Justice, is to the effect that the --
Earl Warren: I always read the amount of it. I don't ask you to read a lot of it --
Peter B. Atwood: No.
Earl Warren: -- but did they -- did they in effect urge them to -- to act upon 3616 as though it was applicable to the income tax laws?
Peter B. Atwood: That is true Your Honor. And furthermore, they cited the same historical material in which they -- they call materials that they cite here, in this case.
Felix Frankfurter: You don't suggest that -- you don't suggest that in the estoppel, do you?
Peter B. Atwood: No, I do not, Your Honor. Not at all, not at all.
Felix Frankfurter: You just say it's very persuasive.
Peter B. Atwood: I say it goes to part of the history, which I like to bring out as we go along with respect to that subject. As a matter of fact the -- the Eighth Circuit in the Dillon case also stated that Section 7207 of the 1954 Code which is the counterpart of Section 3616 (a) of the 1939 Code applied to income taxes. The Court -- or failed in that case to take Congress into the fact that two reports that Congress, the Senate and The House with respect to the 1954 Code specifically stated that the Section 7207 was not intended to make any change in existing law. The -- the Government also as far back as 1952 admits that they have been prosecuting these cases under Section 3616 (a). They say that prior to that time there was no judicial holding that 3616 (a) did not apply to income taxes or any innovation to that effect. However, they do not disclose in their brief --
Felix Frankfurter: By prosecuting -- I take it that you mean that sentences were imposed were in 3616.
Peter B. Atwood: Or an information file (Voice Overlap) --
Felix Frankfurter: Or in the Commission.
Peter B. Atwood: Yes. There were -- they say that up prior -- prior to 1952 there were no cases holding that 3616 did not apply to income taxes and rely solely on the Dillon case as indicating that as the first holding in which the Court -- they are determined that 3616 (a) did not apply.
Felix Frankfurter: I don't understand correctly. When you say it didn't apply, a prosecution or the conflict that is in -- in question here, your contention is it falls both within section 145 and 3616, is that right?
Peter B. Atwood: That is true, Mr. Justice Frankfurter.
Felix Frankfurter: Therefore, to say it was -- it was -- it could be -- if it was prosecuted under 3616, merely means to me legal significance of that statement is that the sentence that was imposed, the limits of -- of sentence provided for by 3616 was given by the judges, the various -- in those prosecutions. Does it mean anything else?
Peter B. Atwood: It means this that the District Attorneys in filing an information against the taxpayer relied on section 3616 (a).
Felix Frankfurter: You see it as the indictment of the information endorsed.
Peter B. Atwood: Information there -- that's correct, Mr. Justice Frankfurter. There were -- there would be no indictment involving 3616 (a) because of its being a misdemeanor.
Felix Frankfurter: You mean it has to belie information?
Peter B. Atwood: I think so, Your Honor. The -- prior to -- well, then the Government proceeds in its brief to disclose a considerable amount manner of statistics showing that since 1952, a 177 cases have been prosecuted under section 3616 (a).
Felix Frankfurter: Now, I must trouble you again. Does that mean that in none of those of cases there were grand jury proceedings – preceding the trial on the merits?
Peter B. Atwood: The information disclosed in their --
Felix Frankfurter: I can hardly believe that.
Peter B. Atwood: Their brief in the case they were by information.
Felix Frankfurter: Well, my question is a little different.
Earl Warren: How many cases did you say Mr. --
Peter B. Atwood: 177, Your Honor. Mr. Chief Justice.
Earl Warren: Unless -- unless prosecutors differ greatly when I knew at first hand time something about them its not uncommon for prosecutors to be wrong in the selection of the statute.
Peter B. Atwood: However, prior to 1952, the Government itself urged in many cases which it cites at page 39 of its brief. I believe its 39, to the effect that Section 3616 (a) is applicable to income taxes. As a matter of fact, it cites a case dated back in 1945 in which it was urged the Koppelman case. In which it was heard that the 3616 (a) applied to income tax proceedings where the petitioner there was seeking probation. And the District Attorney opposed probation on the ground that he had filed a false and fraudulent return in violation of Section 3616 (a). The position we take with respect to that is that it seems to me that the Government at this late stage, approximately a week prior to the filing of our return, with this change of position feels and must feel that unless they are successful with respect to that contention, they have lost this case. I'd like to advert now directly to the history of Section 3616 (a). But I think it's -- the crux of this whole case and I think the Government has pitched its own case on that argument. Certainly, that Congress itself in our brief history of the matter is set forth at page 3 of our brief. The Congress it's -- of our reply brief, that Congress itself as stated in the 1954 Code that the derivation of Section 3616 (a) or -- or Section 7207 of the 1954 Code is Section 3616 (a). In the 1939 Code, that Congress has stated that the derivation of Section 3616 (a) is Section 3179 of Revised Statutes. The two reports of the House and the Senate, which I adverted to you before, both specifically state that the 1954 Code with respect to Section 7207 did not change the existing law. Now, the question is then I think to back and see the antecedence of Section 3616. 3616 had its derivation in Revised Statutes of Section 3179 which first appeared in Revised Statutes of 1874. The predecessor of that section was the Act of 1798 as shown by the materials which were submitted by the Government and which applied -- there was, of course, no income tax at that time. In 1861 and 1862, there was an income tax. And the Government admits that section -- that the predecessor of Section 3179 applied to the income tax provisions of the Act of 1861 and 1864. In 1864, Congress passed a supplement to the revenue laws, which contained certain administrative provisions, one of which was Section 15. Section 15 later became Section 3179 of Revised Statutes. It reads as follows, "Whenever any person delivers or discloses to the collector or deputy any false and fraudulent list, return account or statement with intent to defeat or evade evaluation, enumeration or assessment intended to be made or being dully summoned to appear to testify or to appear and produce such books as aforesaid, neglects and so forth shall be fined not exceeding $1000 or imprisoned -- or imprisoned not exceeding one year.” The Government urges that that provision was superseded by later legislation with respect to income taxes and relies upon the Act of 1898 as it started. It states that the Act of 1898 marked the resumption of a congressional policy, which was in -- though not in effect in 1874 had been followed ever since of incorporating, under each Revenue Act, specific criminal penalties. Now, it relies on the Act of 1898, which provided that if any manufacturer shall make any false or untrue declaration, such person shall be deemed guilty of a misdemeanor. Now, it seems to me quite obvious that that provision could not apply to the exclusion of Section 3179 because it did not require a proof of an intent to evade tax which was one of the requirements of Section 3179. The -- there is therefore, a different case -- a different proof required under the 1898 Act as compared with Section 3179.
William J. Brennan, Jr.: Well, Mr. Atwood, do I correctly understand the Government's position is not that 3616 in terms would not apply to this offense. But rather that later legislation has indicated a congressional intention to supercede the purposes of prosecution of this offense? That statute with the felony statute. I -- I don't -- do you understand the Government to argue that in terms 3616 would not apply at this time?
William J. Brennan, Jr.: Yes, sir. I think that's the position of their --
William J. Brennan, Jr.: You do?
Peter B. Atwood: I think that's their whole case, Your Honor. That there was a repeal, pro tanto as they say of section 31 --
William J. Brennan, Jr.: So that --
Peter B. Atwood: So, it means that it would have applied only three other different taxes.
William J. Brennan, Jr.: That's what they pay.
Peter B. Atwood: As a matter of fact, the official (Inaudible) tax that they refer to is covered by specific legislation, which is referred to in the reply brief of the Government.
William J. Brennan, Jr.: Well, perhaps, I should have ask the Government the question but I -- I followed your argument. I thought it different -- that your impression is different from mine of what the Government is saying.
Peter B. Atwood: I do feel that they -- they have the -- they've taken the position of 3616 does not applied to income taxes at all. Even --
William J. Brennan, Jr.: That we have nothing else in the way of legislation or history or anything else but on the face of it, it would not apply.
Peter B. Atwood: Well, no. They did apply to income tax cases when there were income tax laws in effect but they had taken the position that when Congress was about the specific criminal penalties and later legislation, they did so to the exclusion of Section 3179. And they start with this 1898 Act as indicating that. And as I just pointed out the 1898 Act was a much narrower Act. It provided a smaller penalty. It didn't have the qualification of intent to evade which was in the -- in the 3179 provision. Nor did it have the later -- the other requirement in the section 3179 which was that any person summoned to testify or to produce books shall be guilty of a misdemeanor. That was not in the 1898 Act. So, obviously in my opinion the both were -- were supplementary to each. They complimented each other. Then the Government proceeds to say that the 1909 Act set a pattern with respect to the subject. The 1909 Act was, of course, not an income tax but a tax, an excise tax on the corporations by measured by income. And that tax also was very limited, that specific criminal provisioning -- provision which was contained in paragraph 8 of the Act of 1909 provided that any person authorized by law to make, render, sign or verify any return who makes any false and fraudulent return or statement with intent to evade or defeat the tax imposed shall be guilty of a misdemeanor. Well there again, there was very limited scope to section -- paragraph 8 of the Act of 1909 in that it applied only to persons who were required to render, sign or verify the return. Whereas that Section 3179 applied to anyone who was required -- who -- who -- disclosed or delivered a return to the collector. It also applied as I've just mentioned, to anyone who supplied -- who were refused to produce books or to testify. That issue was not covered by the Act of 1909. And therefore again, both Acts could exist together and apply to the income tax proceeding. The Government says then that there were no specific legislation thereafter which indicated that the -- the Section 3179 applied to income tax proceedings because thereafter, commerce legislated specifically on the subject. However, that is not the case. Actually, there were only two Revenue Acts between 1909 and 1928, which specifically dealt with income taxes. That was -- the very first one was the Revenue Act of 1913. Now, that Act too is very limited in scope. I like to refer the language of that which appears at page 17 of our main brief, which begins that if any person liable to make the return or pay the tax shall neglect to refuse and any person required by law to make, render and sign which is the same language which was contained in the 1909 Act. And again, was limited to persons who were required to file a return and didn't apply, for instance, to an accountant who would deliver a list or a statement to the collector or the director which would prove to be fraudulent or false. So that again, Section 3179 would equally apply to a criminal undertaking on the part of a taxpayer or a representative of the taxpayer under the 1913 Act. Then to the 1913 Act, it didn't contain the language, which was contained in Section 3179 relating to the production of books or the testifying before an internal revenue agent or representative. The Government then says that the Revenue Act of 1918 is an evidence of Congress intending that its specific criminal provisions shall be applied exclusively to income tax proceedings. There again, we have a very limited provision in the -- in the criminal provisions of the Revenue Act of 1918. The Revenue Act of 1918 provided that anyone who attempts to evade or defeat the tax imposed by that chapter shall be guilty of a misdemeanor. They added the words "in any manner." In other words, anyone who attempts in any manner to defeat or evade the tax shall be guilty for a misdemeanor. But there again, the use of the words "in any manner," would not enlarge the meaning of the Act because the Congress is not required to set forth the details of -- of the manner in which an evasion shall take place. So that the Revenue Act of 1917 which dealt with the same subject but which left out the words in any manner would have the same scope with the 1918 Act. The Congress it seems to me decided in 1918 to punish attempts as such which are to distinguished from the merely -- from the mere filing of a false and fraudulent return which was still a misdemeanor under Section 3179 which provided however, only $1000 fine. In other words, in the Revenue Act 1918, Congress decided to make the penalty for attempts a more serious offense and made the punishment $10,000 but still provided it would be a misdemeanor. I think the distinction between an attempt to evade tax is to be -- is -- is -- is to -- it's very important in this case because in the -- those cases in which the Government has relied upon the attempts provision of Section 145 (b) and possibly this section in 1918 Act, it has always delineated the attempts which the taxpayer has -- is carrying out for the purpose of evading his tax. For instance, he has concealed assets.He has made false entries in his books. He has given false testimony to a revenue agent or he has withheld transactions from his records or in any of the variety of ways depending upon the genius of a taxpayer to attempt to evade the tax as distinguished from filing a return. In those cases, in 1918, the Congress said, “Where you attempt to do these things, commit this affirmative acts, we will make the punishment $10,000 and still keep so to speak, Section 3179 and apply to the filing of a false and fraudulent return”, would intend to evade the tax. Congress apparently believing that the two sections did coexist, if the Section 3179 were applied to what the Government later called “minor cases” because the Government has admitted in this case, that they have prosecuted for over five years individuals under Section 3616 for "minor" cases. Now, this would still even attack the Revenue Act of -- even attack Section 3179. I also want to point out that in all of these cases where the Congress was enacting legislation, it was also amending the Revised Statutes. And that it was amending Revised Statutes, which were right alongside of Section 3179 but never at anytime amended Section 3179 or indicated that it was refilling Section 3179. Then comes along the 1924 Act which reverted it to the language of the 1917 Act and apply to attempts to evade tax and referred it to two or three accounts and made it a felony. However, that Act did not apply to income taxes alone. It applied to all forms of taxes. And I'd like to call the Court's attention to the language which appeared in the Government's brief at page 26 on what -- where it makes reference to the 1924 Act. And states in the income tax field, the provision first appearing in the 1924 Act, that "Any person who willfully attempts in any manner to evade or defeat any tax imposed by this chapter or the payment, thereof, shall be guilty of a felony." Now, the word "chapter" does not appear in the Act. The word actually is "Act". So that should read any tax imposed by this Act. Then counsel went on in its brief to quote, from the late Justice Jackson concerning that section being the capstone of our system of sanctions. I think the reference there is -- is erroneous because in the 1924 Act -- the 1924 or the penal provisions did not relate only to income tax but to all forms of tax. If the Court please, I like to reserve partly 10 minutes for rebuttal.
Earl Warren: You have five minutes. That's according to length --
Peter B. Atwood: Five more.
Earl Warren: -- but you may reserve that.
Peter B. Atwood: Thank you.
Earl Warren: Mr. Rice.
Charles K. Rice: Please the Court. The number of briefs of amicus curiae which have been filed in this case, there are some evidence of the importance of the case and as far as the revenue collection system is concerned, of course, the downgrading of the criminal sanctions from the status of a felony to that of a misdemeanor is a matter of extreme importance.
William J. Brennan, Jr.: Before you start, Mr. Rice, would you tell me whether we have nothing but 3616 to look at? Would it or would it not on its face cover the offense charge?
Charles K. Rice: If the Section 145 (b) did not exist?
William J. Brennan, Jr.: Just looking at 3616 without anything else. That's all we have. Would it on its face cover the offense charge here?
Charles K. Rice: Well, our position is that section --
William J. Brennan, Jr.: I know what your position is.
Charles K. Rice: There has been --
William J. Brennan, Jr.: I want to know whether it would or wouldn't on its face.
Charles K. Rice: It appears on its face to cover the offense charge and that I think is the reason why over a period extending back to 19 --
William J. Brennan, Jr.: All right. Now, your position -- your position is that the legislative history will establish that return as used there did not include income tax return, is that it?
Charles K. Rice: That is right, Your Honor.
William J. Brennan, Jr.: All right.
Charles K. Rice: If there is anything that has distinguished the tax collection system in the United States from that in foreign, in any foreign countries is the seriousness of which the criminal sanctions imposed in the United States have been viewed. This Court in the Spies case has referred to the felony sanctions as the capstone of a system designed to meet every offense against the revenue laws. And we think that the system was deliberately intended to impose felony sanctions as evidenced by the eight successive Acts of Congress culminating in the Internal Revenue Code of 1939. Now, I would like to say a few words, at the outset as to the practice within the Department of Justice with respect to the application of Section 3616. That section as far as income tax is concerned, of laying -- laid in a disregarded form for many years and had not been applied as a matter of policy with respect to income tax prosecutions. There had been an occasional reference to what does in the Koppelman case in 1945 in connection with whether or not a man had violated the terms of his probation. But as far as prosecution policy is concerned, the department had not authorized prosecutions under Section 3616 at anytime prior to the middle part of 1952. And the reason for it -- that it did that at that time was this, in the post war period with the great increase in tax rates and the great number of great increase in the number of taxpayers, it was obvious that the great bulk of the income was coming and had to come from those who were in the middle-income brackets and the small-income brackets. And the Internal Revenue service felt that a strict enforcement policy with respect to both the middle-income and low-income brackets was necessary in order to ensure the proper collection of the revenue. So, the result was that beginning in the late 1940's and early 1950's, the Department of Justice began to receive, in very substantial numbers, a large number of cases in which against taxpayers, recommending felony prosecutions. In some of these cases, the amount of tax involved was no more than a hundred dollars and the amounts in -- in very substantial of the cases was very small. At that time, the Department was proceeding on a -- on the basis of felony prosecutions in all cases and the cases continue to be send out for criminal prosecution although some of them are amounted in tax, no more than a $100. As you could well imagine, the -- the these cases met with considerable resistance on the part of the United States District Courts and on the part of the United States Attorneys in the various districts. There were complaints that the District Courts were being turned into police courts, that we were getting back into the prohibition days and that something had to be done about the flow of these small cases, which was reaching the courts. So, casting about in an effort to meet this situation and in an effort to make the punishment fit the offense, recourse was had to Section 3616 (a) of the Code which I said a moment appeared on its face and in general terms to apply to all tax offenses including the income tax. So, beginning at that time about 7% of the cases each year was sent out for prosecution under 3616 (a) instead of 145 (b) of the felony provisions.
Hugo L. Black: It's been sent out from where?
Charles K. Rice: From the Department of -- here in Washington to the United States Attorneys.
Hugo L. Black: What could they talk to him whether to proceed there for a felony or misdemeanor?
Charles K. Rice: Instructing them to proceed under Section 3616 (a) --
Hugo L. Black: As a misdemeanor from (Voice Overlap) --
Charles K. Rice: As a misdemeanor -- yes.
Hugo L. Black: In what percentage did you say?
Charles K. Rice: It's about 7%.
Felix Frankfurter: 70?
Charles K. Rice: Seven.
Felix Frankfurter: Seven --
Charles K. Rice: -- of the entire number of cases. Now, in the majority of these cases, the proceedings were by information but in a fairly substantial number, then the proceedings were also by -- or were by indictment rather than by information.
William J. Brennan, Jr.: I take it there were number of convictions then under it or (Voice Overlap) --
Charles K. Rice: Yes, Your Honor. The figures are set forth in our brief at page 14 and 15 --
Earl Warren: We'll recess -- we'll recess now, Mr. --